731 N.W.2d 92 (2007)
In re Maria WARNER, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Marina Ivanova, Respondent-Appellant, and
James Warner, Respondent.
In re John Warner, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Marina Ivanova, Respondent-Appellant, and
James Warner, Respondent.
Docket Nos. 133766, 133767. COA Nos. 270822, 270823.
Supreme Court of Michigan.
May 18, 2007.
*93 On order of the Court, the application for leave to appeal the February 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.